ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_02_EN.txt. 124

DISSENTING OPINION OF JUDGE ALVAREZ
[Translation]

Nature of the dispute

The case now before the Court has given rise to long discussions,
both in the written proceedings and in the oral arguments. All the
legal questions relating to jurisdiction involved in the dispute have
not, however, in my opinion, been fully brought out.

There are four important questions which have to be considered
by the Court :

(1) What is the scope of the Declaration by which Iran accepted
the provisions of Article 36, paragraph 2, of the Statute of the Court,
or rather, how is this Declaration to be construed ?

(2) Is the nationalization by Iran of the oil industry, which
directly affected the Anglo-[ranian Oil Company, a measure solely
within the reserved domain of Iran, and thus outside the jurisdiction
of the Court ?

(3) What is the nature of the United Kingdom Government’s
intervention in this case ?

{4) What is the scope of Article 36, paragraph 2, of the Statute
of the Court ? Is the Court competent to deal with questions other
than those expressly specified in the said article ?

I shall follow the scheme of my previous individual and dissenting
opinions, and consider the questions indicated above from the point
of view of the law, after which I shall apply the law to the facts of
the present dispute.

One preliminary observation of cardinal importance must be
made in this connection. As a result of the profound and sudden
transformations which have recently occurred in the life of peoples,
it is necessary to consider in respect of the above questions, first
the way they have been settled until recent times, that is to say,
in accordance with classical international law, and secondly, how
they are settled to-day, that is to say, in accordance with the new
international law.

There is a fundamental difference between the two. Classical inter-
national law was static, it scarcely altered at all, because the life of
peoples was subject to few changes ; moreover, it was based on the
individualistic regime. The new international law is dynamic ; it 1s
subject to constant and rapid transformations in accordance with
the new conditions of international life which it must ever reflect.
This law, therefore, has not the character of quasi-immutability ; it
is constantly being created. Moreover, it is based upon the regime

35
DISSENTING OPINION OF JUDGE ALVAREZ 125

of interdependence which has arisen and which has brought into being
the law of social interdependence, the outcome of the revitalized juri-
dical conscience, which accords an important place to the general
interest. This is social justice. This law is not, therefore, mere specu-
lation ; nor is it the ideal law of the future, but it is a reality ; it is
in conformity with the spirit of the Charter as it appears from the
Preamble and from Chapter E thereof.

The Court must not apply classical international law, but rather
the law which it considers exists at the time the judgment is deli-
vered, having due regard to the modifications it may have undergone
following the changes in the life of peoples ; in other words, the Court
must apply the new international law.

II

Scope of the Declaration by which Iran accepted the provisions of
Article 36, paragraph 2, of the Statute of the Court

It was this question which gave rise to the most lengthy argu-
ment. The Parties resorted to arguments of all kinds, especially to
arguments based on the rules of grammar. The question whether
Iran’s Declaration of adherence was unilateral or bilateral in char-
acter was also argued. I shall not dwell long upon this latter point ;
the Declaration is a multilateral act of a special character ; it is the
basis of a treaty made by Iran with the States which had already
adhered and with those which would subsequently adhere to the
provisions of Article 36, paragraph 2, of the Statute of the Court.

The Iranian Declaration of adherence should not be construed by
the methods hitherto employed for the interpretation of unilateral
instruments, conventions and legal texts, but by methods more in
accordance with the new conditions of international life.

The traditional methods of interpretation may be summarized
by the following points :

(1) It is considered that the texts have an everlasting and
fixed character as long as they have not been expressly abrogated.

(2) Strict respect for the letter of the legal or conventional
texts.

(3) Examination of these texts, considered by themselves
without regard to their relations with the institution or convention
as a whole.

(4) Recourse to travaux préparatoires in case of doubt as to
the scope of these texts.

(5) Use, in reasoning, of out-and-out logic, almost as in the
case of problems of mathematics or philosophy.

(6) Application of legal concepts or doctrines of the law of
nations as traditionally conceived.

36
DISSENTING OPINION OF JUDGE ALVAREZ 126

(7} Application of the decisions of the present International
Court, or of the earlier Court, in similar cases which arise, without
regard to the question whether the law so laid down must be
modified by reason of the new conditions of international life.

(8) Disregard for the social or international consequences
which may result from the construction applied.

Some form of reaction is necessary against these postulates
because they have had their day.

In the first place the legal or conventional texts must be modified
and even regarded as abrogated if the new conditions of inter-
national life or of States which participated in the establishment
of those texts, have undergone profound change.

Then it is necessary to avoid slavish adherence to the literal
meaning of legal or conventional texts ; those who drafted them
did not do so with a grammar and a dictionary in front of them ;
very often, they used vague or inadequate expressions. The
important point is, therefore, to have regard above all to the spirit
of such documents, to the intention of the parties in the case
of a treaty, as they emerge from the institution or convention as a
whole, and indeed from the new requirements of international life.

Recourse should only be had to travaux préparatoires when it
is necessary to discover the will of the parties with regard to
matters which affect their interests alone. A legal institution, a
convention, once established, acquires a life of its own and evolves
not in accordance with the ideas or the will of those who drafted
its provisions, but in accordance with the changing conditions
of the life of peoples.

A single example will suffice to show the correctness of this
assertion. Let us assume that in a commercial convention there
is a stipulation that all questions relating to maritime trade are
to be governed by the principles of international law-in force.
These principles may have been followed by the parties for a
century, perhaps, without any disputes arising between them ;
but one of the parties may, at the present time, by reason of
the changes which have recently taken place in such matters,
come to Court to claim that the century-old practice hitherto
followed should be changed on the ground that it must be held
that the will of the parties is no longer the same as it was at the
time when the convention was signed. This is in many ways
similar to the rebus sic stantibus clause which is so well known
in the law of nations.

It is, moreover, to be observed that out-and-out reliance upon
the rules of logic is not the best method of interpretation of legal
or conventional texts, for international life is not based on logic ;
States follow, above all, their own interests and feelings in their
relations with one another. Reason, pushed to extremes, may
easily result in absurdity.

37
DISSENTING OPINION OF JUDGE ALVAREZ 127

It is also necessary to bear in mind the fact that certain
fundamental legal conceptions have changed and that certain
institutions and certain problems are not everywhere understood
in the same way: democracy is differently understood in Europe
and in America, and in the countries of the Eastern group and
those of the Western group in Europe ; the institution of asylum
is not understood in the same way and is not governed by the
same rules in Europe and in Latin America ; the Polar question,
particularly in the Antarctic, is not looked at in the same way
in America as on other continents, and so forth.

Finally, it is necessary to take into consideration the conse-
quences of the interpretation decided upon in order to avoid
anomalies.

Applying the foregoing considerations to the determination of
the scope of Iran’s adherence to the provisions of Article 36, para-
graph 2, of the Statute of the Court, this adherence must be inter-
preted as giving the Court jurisdiction to deal with the present
case. The scope of this adherence is not to be restricted by giving
too great an importance to certain grammatical or secondary
considerations. Justice must not be based upon subéletres but upon
realities.

I shall not dwell on this point, because I think it is necessary to
consider other elements, perhaps more important than the will of
the Parties, in order to decide as to the Court’s jurisdiction, as will
subsequently be seen.

III

Iyan's nationalization of the oil industry and the ‘‘reserved
domain" of that State

The Iranian Government, in its “Observations préliminaires”,
filed on February 4th, 1952, expressly asserted that the nationali-
zation of the oil industry which it had put into effect was a measure
exclusively within its reserved domain and that the Court therefore
had no jurisdiction to deal with this case.

It is necessary in the first place briefly to examine the nature of
the reserved domain, its origin and its present state.

This domain was established by classical international law as a
natural consequence of the 2ndividualistic regime and of the absolute
sovereignty of States upon which this law was founded.

This reserved domain covered a very wide ficld. In particular,
States could, without regard to the will or the interests of other
States, do.the following :

(a) Every State could set up the internal political organization
which it considered the most suitable without being accountable
to anybody.

38
DISSENTING OPINION OF JUDGE ALVAREZ 128

(b) It could enact such laws as it considered necessary, even if
these were contrary to international law, and its courts were required
to apply only these laws.

(c) It could freely determine who were its nationals.

(ad) It could, in entire freedom, determine the civil rights of its
nationals and those of foreigners residing on its territory, often
differentiating in important respects between these two categories.

(e} Foreigners were in all respects subject to the authority of the
State in which they resided and had no redress even if they were
prejudiced as the result of the action of that State.

{f) Each State could, by virtue of what was called its domaine
éminent, make such use as it desired of the natural resources of its
territory, which might or might not be the subject of exploitation
concessions to private persons and which might be reclaimed by
the State if it so desired.

(g) It could freely exercise its sovereign rights over the whole
extent of its territory, free from any obligation towards other
States or towards the international community. It could, in parti-
cular, take or refrain from taking the measures necessary to ensure
internal order, carry out surveillance of its coasts, facilitate naviga-
tion, etc.

(h) Each State could, as it pleased, conclude treaties with other
States without any means existing for their modification or abroga-
tion.

From the middle of the rgth century, as the result of the appear-
ance of important factors which had not previously existed, the
traditional individualistic regime of the absolute sovereignty of
States began to give place to a new regime, that of interdependence,
which gave rise, as I have said, to the law of social interdependence.
This resulted in the beginning of the total or partial internation-
alization of all the matters referred to above as within the reserved
domain. It is now admitted that a State which, in the exercise of
its sovereignty, causes damage to another State, must indemnify
that other State. Moreover, the concept of abus du droit, of which I
shall have more to say later, is beginning to be introduced into
international law. As a result of these various factors, the reserved
domain of States has been modified and considerably reduced ;
in many cases it is possible to present a claim against a State
relating to matters which it alleges to be within its reserved domain.

I shall merely give one example: although it is true that every
State may establish the internal organization which it chooses, this
organization must nevertheless be such that the State can fulfil its
international obligations ; if the State does not do so, it cannot be
admitted as a Member of the United Nations or it may be expelled

39
DISSENTING OPINION OF JUDGE ALVAREZ I29

from the United Nations (Articles 4 and 6 of the Charter) and, in
any event, if by reason of defects in its internal organization it
causes injury to another State, it is under an obligation to com-
pensate that State.

IV

Nature of the intervention by the United Kingdom Government in
the present case.

This point is of cardinal importance.

The United Kingdom Government applied to the Court on
May 26th, 1951, in order to protect the interests of the Anglo-
Iranian Oil Company, an English company, on the ground that
Iran, by nationalizing the oil industry, had violated the rights of
that Company, rights derived, in particular, from the Concession
Agreement of 1933 concluded between the Company and Iran.

The United Kingdom Government is therefore not appearing in
this case in defence of its own interests, but to protect the interests
of its nationals, which is a very different matter.

In accordance with the international law in force, a State may
formulate a claim against another State in three cases :

(a) When one of its rights has been violated by that State.

(0) To protect the rights of its nationals if these rights have been
disregarded or violated by that State.

(c} To defend the rights of a State which has entrusted it with
this defence because it cannot directly undertake its own defence,
for instance, if it has broken off diplomatic relations with the State
which has violated its rights.

The position of the claimant State is quite different in each of the
three cases.

In the first case, that is to say, where the State is acting in defence
of its own interests, attention must be confined to the agreements
which have been concluded between the two States.

In the second case, the claimant State acts in virtue of a right
conferred by the law of nations and universally recognized in
practice, the right of diplomatic protection of its nationals. In
accordance with this law, the action of the claimant State cannot
be met by any of the arguments that could be raised against it if
it were acting on its own behalf: the only objections which can be
raised to such a claim are those which are based upon international
law or which result from the nature of the right which the claimant
relies on.

No difficulty arises in respect of the third case. The State against
which the claim is made can, as against a State acting on behalf of
the claimant State, rely only upon conventions or agreements
concluded between the last-named State and itself.

It must be pointed out as regards diplomatic protection that,
according to the new international law, it may assume three different

40
DISSENTING OPINION OF JUDGE ALVAREZ 130

forms which depend upon the organ before which that protection is
exercised : (a) direct protection or claim against a State ; (6) protec-
tion before the Security Council of the United Nations ; (c) protec-
tion before the International Court of Justice.

These three aspects of diplomatic protection will disappear or
will undergo changes when the new international law clearly estab-
lishes the international rights of the individual, i.e. those rights
which he will be entitled to invoke directly against a State without
resorting to the diplomatic protection of the country of which he is
a national.

V

What is the scope of Article 36, paragraph 2, of the Statute of the
Court ? Is the Court competent to deal with matters other than those
specifically indicated in that Article ?

These questions, in my opinion, constitute the crucial point of the
present case.

The arguments which we have heard proceeded from the basis,
which was regarded as indisputable, that the Court’s jurisdiction
is determined solely by Article 36, paragraphs x and 2, of its Statute
and that it is consequently derived almost entirely from the consent
of the Parties. This explains the long arguments as to the scope of
Iran’s adherence to the provisions of that Article.

This view is incorrect.

It should be pointed out, in the first place, that Articles 36
and 38 of the Statute of the Court, in Chapter II relating to the
competence of the Court, are very defective. Article 38, which
reproduces Article 38 of the Statute of the Permanent Court of
International Justice, has long been the subject of strong criticism,
of which no account was taken at the San Francisco Conference
when that Article was revised. It is therefore for the International
Court of Justice to determine its true scope. The same must be
said of Article 36.

That article, Article 36, refers to disputes which may arise
between States ; these relate to rights flowing from agreements
concluded between these States or from rules established by
international law with regard to given questions (land domain,
maritime domain, etc.). What are involved therefore are disputes
ordinarily relating to instruments to which two or more States
are parties.

But in addition to such rights there are others, directly established
by international law, which have not been sufficiently brought out
in the present case to determine the Court’s jurisdiction. These
rights do not result from the will of States or from other juridical
acts, but from the revitalized conscience of the people which
takes account of the general interest. These rights do not create

4I
DISSENTING OPINION OF JUDGE ALVAREZ 131

direct obligations between States ; their existence may not give
rise to discussion but must be protected in the event of their
violation.

Among these rights, it is necessary to mention in particular
those which are said to be fundamental rights of States (the
right to independence, to sovereignty, to equality, etc.), as well
as certain other rights conferred by the law of nations, such as
that of the protection of nationals, the right to be indemnified
for injuries, and so forth.

Article 36 of the Statute of the Court does not refer to the
rights falling within this second category, for they do not give
rise to disputes and, perhaps for this reason, no thought was
given to them. But Article 36 does not exclude them from the
Court’s jurisdiction ; if this had been the intention, it would
have been stated expressly.

How then is this gap to be filled, or in short, how is the Court’s
jurisdiction with regard to this second category of rights to be
determined ? In order to do this, it is necessary to have recourse
to the spirit of the Charter of the United Nations, of which the
Statute of the Court forms an integral part (Article 92 of the
Charter), and to the general principles of the law of nations. It
is moreover necessary to have regard to the international conse-
quences which might result from a restrictive interpretation of
Article 36.

The Charter seeks to add to the prestige of the law of nations,
as appears from the Preamble, paragraph 3, from Article 1,
paragraph 1, of Chapter I, from Article 2, paragraph 3, as well
as from Article 13 (a) and from Articles 36 and 38. International
law and the International Court of Justice are, at the present
time, closely linked together: it is impossible to conceive of an
international Court which does not apply the law of nations,
or of this law without a Court to apply it.

In accordance with the spirit of the Charter, and with the
general principles of international law, all the rights o1 States
must be fully recognized and protected and the conflicts to which
they may give rise must be settled by peaceful means.

There is a fundamental difference between classical international
law and the new international law with regard to the means
available to States to assert the two categories of rights indicated
above.

Under classical international law, disputes between States
arising from conventions or facts giving rise to legal relations,
or from rules established by the law of nations on given matters,
had to be settled by means freely chosen by the parties; but
if the parties could not agree as to these means, the dispute
remained unresolved and consequently the stronger State could
to some extent impose its will upon the weaker.

42
DISSENTING OPINION OF JUDGE ALVAREZ 132

The same is true with regard to the exercise of a right expressly
recognized by the law of nations, that is to say those rights which
fall within the second category referred to above. Here again, if
some peaceful settlement is not reached, a strong State can impose
its will upon a weak State ; and if the latter be the claimant, its
right remains of no practical value.

In the new international law the matter is wholly different. In
accordance with this law, and in particular with the spirit of the
Charter, all disputes between States must be resolved by peaceful
means, and all the rights recognized by the law of nations must be
respected and must have a sanction.

To this end, the Charter created an international organization
comprising, among other organs, the Security Council and the
International Court of Justice.

If the Statute of the Court were intended to limit the powers of
the Court solely to the solution of disputes relating to rights of the
first category referred to above, it would, as I have said, have
expressly so provided. The Court then would be, in effect, a mere
international court of arbitration. It would have been better, in
these circumstances, to have confirmed the Permanent Court of
Arbitration set up in 1899, which has the advantage of being
composed of judges selected in each case by the parties themselves.
But the present Court is, according to its Statute, a Court of jusitce
and, as such, and by virtue of the dynamism of international life,
it has a double task: to declare the law and develop the law. Its
first task includes the settlement of disputes between States as well
as the protection of the rights of those States as recognized by the
law of nations. As regards the Court’s second task, namely, the
development of law, it consists of deciding the existing law, modify-
ing it and even creating new precepts, should this be necessary.
This second mission is justified by the great dynamism of inter-
national life. The Third Session of the General Assembly of the
United Nations has recognized the Court’s rights to develop inter-
national law in its Resolution No. 171. The Institute of Inter-
national Law has on its side in the recently held Session at Siena
expressly recognized this right of the Court. In creating a commis-
sion, the Institute unanimously adopted the following Resolution :
[Translation] “The Institute of International Law, keenly aware
of the growing importance of the International Court of Justice
and of its rôle in the development of international law...” In
discharging this task the Court must not proceed in an arbitrary
manner, but must seek inspiration in the great principles of the
new international law.

With regard to the protection of these rights, it is unnecessary
to ascertain whether the complainant or the State against which
the claim is made has or has not accepted the jurisdiction of the
Court, or whether it is or is not a Member of the United Nations.
Every State in the world is to-day a member of the international

43
DISSENTING OPINION OF JUDGE ALVAREZ 133

community, or rather, of the international society ; all are subject
to the law of nations and have the rights and obligations laid down
by that law. It is impossible to suppose that a State not a Member
of the United Nations, or one which has not accepted the juris-
diction of the Court, should be able to violate the rights of other
States and that it should not be possible to bring it before the Court ;
or, conversely, that a State which is a Member of the United
Nations should be able so to act with regard to a non-member
State.

The Court, in its Advisory Opinion of April 11th, 1949, on
“Reparations for Injuries suffered in the Service of the United
Nations” expressly adopted the above-mentioned point of view.
It held that ‘‘in the event of an agent of the United Nations in the
performance of his duties suffering injury in circumstances involv-
ing the responsibility of a State which zs not a member, the United
Nations, as an Organization, has the capacity to bring an inter-
national claim against the responsible de jure or de facto government
with a view to obtaining the reparation due in respect of the damage
caused to the United Nations”.

It must be noted that in that Opinion, the Court actually created
the law.

The State responsible may therefore be brought before the Court
without its being necessary to inquire whether it has or has not
accepted the jurisdiction of the Court or whether it has adhered to
the provisions of Article 36 (2) of its Statute.

If the United, Nations brought before the Court.a claim against
a State on the grounds above referred to, could it be possible for
the Court to reject the claim brought by this Organization, on the
basis of Article 34 (1) of the Statute, which provides that : “only
States may be parties in cases before the Court’’, and on the ground
that the United Nations are not a State ? This would be nonsense.

It should be pointed out too, with regard to rights of the second
category above referred to, that the new international law has
reinforced and amplified the rights which already existed and it
has recognized or conferred others which are of great importance
and which have no existence in classical international law. I shall
mention but three, because they are closely linked with the sub-
stance of the present dispute: that of the protection of nationals,
which is reinforced, that resulting from a dental of justice and that
resulting from an abus du droit. This last concept, which is relatively
new in municipal law (it finds a place in the Civil Codes of Germany
and Switzerland) is finding its way into international law and
the Court will have to give it formal recognition at the appropriate
time.

Efforts are moreover being made at the present time to establish
a universal declaration of the rights of the individual, and in order
to give these rights protection on an international level, it is sought
to create a special Court. It is clear that it will be enough for the

44
DISSENTING OPINION OF JUDGE ALVAREZ 134

State concerned to present itself before that Court or, failing that,
before the International Court of Justice for it to obtain satis-
faction.

Lastly, if the Court should hold that it lacks jurisdiction when-
ever rights of the second category of which I have spoken are
concerned, very important cases might occur in which such a hold-
ing of lack of jurisdiction would cause disappointment and would
considerably damage the prestige of this tribunal.

In conclusion, the Court should interpret and even develop
Article 36 of its Statute in the sense indicated above.

In conclusion, I shall merely indicate briefly certain other obser-
vations with regard to the jurisdiction of the Court for the purpose
of completing what may be called a general theory of the Court’s
competence.

(1) The Court is competent to give an opinion on all questions
submitted to it by the Security Council or the Assembly of the
United Nations. Its jurisdiction results from the fact that the Court
is one of the organs of the United Nations (Article 7 of the Charter).

(2) Many international relations have at the present time a poli-
tical as well as a juridical aspect ; this was recognized by the Court
in its Advisory Opinion of May 28th, 1948. In such cases, the Court
must consider both these aspects of cases submitted to it.

(3) It may happen that a dispute has entirely separate juridical
and political aspects. In such a case, the Court is competent to deal
with the juridical aspect and the Security Council is competent to
deal with the political aspect.

(4) If a case submitted to the Court should constitute a threat to
world peace, the Security Council may seise itself of the case and
put an end to the Court’s jurisdiction. The competence of the
Council results from the nature of the international organization
established by the Charter, and from the powers of the Council.

VI

Conclusions

The following conclusions result from the legal considerations
which I have set out, in the case now before the Court :

(1) The Court has jurisdiction to deal with the claim presented
against Iran by the United Kingdom by reason of the Iranian
Declaration of adherence to the provisions of Article 36, para-
graph 2, of the Statute of the Court. ‘

(2) The Court has jurisdiction, in particular, because the United
Kingdom is not acting in the present case in defence of its own
interests, but to protect the interests of one of its nationals, the
Anglo-franian Oil Company.

45
DISSENTING OPINION OF JUDGE ALVAREZ 135

Since the United Kingdom is exercising this right of protection,
it cannot be met with arguments as to the scope of the Iranian
Declaration of adherence to the provisions of Article 36, para-
graph 2, of the Statute of the Court, because what is involved is
not a dispute between these two countries, but the exercise of a
right recognized by the law of nations.

(3) In view of the nature of the reserved domain at the present
day, the Court’s jurisdiction cannot be limited by the Iranian conten-
tions with regard to this domain.

(4) The Court has a very wide jurisdiction for the protection of
rights directly conferred upon States by international law (those
relating to the protection of nationals, to reparation for injury
unjustly suffered, to denials of justice, to abus du droit, etc.). Its
jurisdiction in this connection cannot be limited by the non-
adherence of the State against whom the claim is made to the provi-
sions of Article 36, paragraph 2, of the Statute of the Court.

The exercise of some of these rights may constitute the merits of
the dispute between the United Kingdom and Iran.

(Signed) A. ALVAREZ.
